—Judgment, Supreme Court, New York County (William Leibovitz, J.), entered June 19, 1998, which granted petitioner’s Freedom of Information Law application challenging respondent Police Department’s denial of access to records pertaining to his arrest and conviction, and directed respondent to deliver the records to petitioner, unanimously affirmed, without costs.
The petition was properly granted for the reasons stated in Matter of Fappiano v New York City Police Dept. (267 AD2d 156). Concur—Sullivan, J. P., Williams, Rubin, Buckley and Friedman, JJ.